Citation Nr: 1636310	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-07 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena Walker, Counsel

INTRODUCTION

The Veteran served on active duty from February 2006 to February 2010, including service in Iraq. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in relevant part, granted service connection for left eye corneal scar and irregular pupil, status post subretinal hemorrhage, and assigned a noncompensable disability rating, effective February 6, 2010. 

The Veteran testified at a Board hearing in June 2011.  A transcript of that hearing is of record.

The Board remanded this issue in December 2013 for additional evidentiary development.  The case has since been returned to the Board for adjudication.  

In a March 2014 rating decision, the RO increased the Veteran's corneal scar rating to 10 percent, effective February 6, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his left eye disability and he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

As noted in the December 2013 remand, the issue of entitlement to service connection for headaches, to include as secondary to service-connected left eye disability, has been raised by the record (See hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
FINDING OF FACT

Throughout the period under appeal, the Veteran's left eye disability has been manifested by mild corneal scarring, iris atrophy, and fixed pupil causing photophobia and glare; corrected near and distance vision was at worst 20/25 in the left eye and 20/20 in the right eye; there is no evidence of a vision field defect or incapacitating episodes having a duration of at least 2 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for left corneal scar, iris atrophy, and fixed pupil have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Codes 6099-6009 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in December 2009 and February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran an appropriate VA examination most recently in January 2014.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the January 2014 examination reports in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran seeks an initial rating in excess of 10 percent for his left eye corneal scar and residuals.  He reports increased blurriness, difficulty seeing at night, and sensitivity to light since service.  

The Veteran is currently assigned an initial 10 percent rating for corneal scar, irregular pupil, and atrophied iris by analogy under Diagnostic Code 6011.  
Diagnostic Code 6011 provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Diagnostic Code 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79.
 
Unhealed eye injury (Diagnostic Code 6009) is among the eye disabilities rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, Diagnostic Code 6009. 

Under the General Rating Formula, an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent evaluation is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.79, Diagnostic Code 6009.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79.

For impairment of central visual acuity, Diagnostic Codes 6061-6066, a non-compensable evaluation is warranted where vision is 20/40 in both eyes.  A 10 percent evaluation is warranted where vision is 20/50, 20/70 or 20/100 in one eye and 20/40 in the other eye.  A 10 percent evaluation is also warranted where vision is 20/50 in both eyes.  The evaluations continue to increase for additional impairment of central visual acuity, which is to be measured based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. §§ 4.75, 4.76, and 4.79, Table V (2015).  

By way of background, the RO originally awarded the Veteran service connection benefits for his left eye disability in a June 2010 rating decision.  It assigned a noncompensable rating, effective February 6, 2010.  The Veteran appealed the rating assigned.  Following a Board remand, the RO increased the left eye disability rating to 10 percent, effective February 6, 2010. 

The Veteran's December 2009 discharge physical examination noted a history of left eye injury (corneal scar, iris sphincter tear, and retina hemorrhage).  At the time of discharge, his left eye was unable to dilate/constrict properly.  His vision was 20/20 bilaterally.  

In February 2010, the Veteran was afforded a VA eye examination, during which he reported that since the injury, he has less visual acuity, photophobia, and occasional muscle twitch in the left eye.  He had no periods of incapacitation due to his left eye injury.  The examiner noted that the Veteran experiences watering, glare, blurring, photophobia, haloes, and floaters in his left eye.  

Fundoscopic examination was normal, and he had no visual field defect in the left eye.  Corrected distant vision was 20/20-2 and corrected near vision was 20/20- in the left eye.  Slit lamp findings were abnormal as he had a large corneal scar centrally to superiorily (nasally), irregular left pupil, and large area of iris atrophy.  There was no other left lens abnormality.  The examiner noted that the Veteran's left eye injury was healed, but he had a residual corneal scar and irregular fixed pupil that was minimally reactive to light and accommodation.  The examiner opined  that these residuals have a moderate impact on driving; mild impact on recreation and traveling; but otherwise does not impact his activities of daily living.  He was not currently employed, but as noted in the general medical examination, he was a full-time student.  

In January 2014, the Veteran was most recently afforded a VA eye examination, during which he endorsed moderate photophobia and glare sensitivity.  He denied pain in either eye.  He had corrected near and distance vision of 20/40 or better.  His left pupil was fixed and he had iris atrophy at four o'clock.  The Veteran did not have any visual field loss or visual impairment due to any corneal condition.  He did not have any disfigurement or incapacitating episodes attributable to any eye conditions.  The Veteran's left eye disability did not impact his ability to work.  The examiner noted that fundus examination showed no residuals effects of his trauma to the left eye, and the Veteran's correction was 20/25 in the left eye, and 20/20 in the right.   

Since service, the Veteran has been treated at the VAMC for his decreased visual acuity and given prescriptions for glasses.  These records showed a corneal scar, irregular pupil shape, and iris atrophy in the left eye.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left eye disability.  In other words, the preponderance of the evidence is against his claim.

First, the Veteran is awarded the highest available rating under Diagnostic Code 6011.  As such, the only avenues for him to receive a higher rating would be either based upon decreased visual acuity or incapacitating episodes.  

Throughout the appeal period, the Veteran's corrected vision in both eyes has been 20/40 or better.  In his most recent VA examination, it was 20/25 in the left eye and 20/20 in the right eye.  Based on these findings, he would not even be entitled to a compensable rating for decreased visual acuity due to his left eye disability.  See 38 C.F.R. § 4.79, Diagnostic Code 6066 (noncompensable rating for corrected distance vision of 20/40 or better in both eyes).  

At no time during the appeal period has the Veteran's had incapacitating episodes due to his left eye disability.  As such, a rating in excess of 10 percent under Diagnostic Code 6009 is not warranted.

The Board has considered other diagnostic codes to determine whether a higher evaluation may be assigned; however, there is no evidence of visual field loss at any time or impairment of muscle function or diplopia.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080, 6090 and 6092.  

In sum, the preponderance of the evidence shows that the Veteran's left eye disability most nearly approximates localized scars, atrophy, or irregularities of the left cornea that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image.  Again, this is the highest rating available under Diagnostic Code 6011.  The Veteran has a mild corneal scar, atrophied iris, and fixed pupil in his left eye.  

The Board has considered the Veteran's competent lay testimony that experiences photophobia, blurriness, and glare, and his symptoms have worsened.  The more probative evidence, however, consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's left eye disability is appropriate.  Clinical findings consistently show that his corrected vision is normal.  The January 2014 VA examiner also found that the Veteran's left eye disability did not impact his ability to work.  There was no evidence of disfigurement due to the left eye disability, nor was there visual field loss.  For the reasons expressed above, the preponderance of the evidence shows that his left eye disability has not met or approximated the criteria for a higher or separate rating.  See 38 C.F.R. §§ 3.102, 4.3.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left eye disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left eye disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports photophobia, difficulty seeing at night, and glare.  The current 10 percent rating under Diagnostic Code 6011is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for burn scars on the neck.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected condition.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his 2010 VA examination, the Veteran reported being a full-time student, and has not contended he is unemployable due to his service-connected left eye disability.  Further, there is no suggestion, either from the Veteran or from the evidence itself that the service-connected left eye disability a profound effect on his ability to work in and of itself.  In fact, the January 2014 examiner specifically found that the Veteran's left eye disability did not impact his ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent for left eye corneal scar and irregular pupil, status post subretinal hemorrhage is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


